Citation Nr: 0739634	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for abdominal pain. 

2.  Entitlement to a compensable rating for a service-
connected scar, residual of right hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1995 to November 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for abdominal pain and granted service connection 
for a scar, residual of right hernia repair, and assigned a 
noncompensable disability rating. 

The issue of entitlement to a compensable rating for a 
service-connected scar, residual of right hernia repair, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

No competent evidence has been presented showing a current 
disability manifested by abdominal pain.  


CONCLUSION OF LAW

The criteria for service connection for abdominal pain have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   VCAA notice must be provided prior to the 
initial unfavorable adjudication by the RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir, 2004).  Required notice was completed by a 
letter dated in November 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  In light of the denial of the veteran's claim, 
no disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess/Hartman.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records, as well as his service 
medical records.  The RO also provided the veteran with a VA 
examination.        

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




II. Service Connection

The veteran is seeking service connection for abdominal pain.  
Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is service connected for residuals of right 
inguinal hernia repair.  He contends that he has abdominal 
pain as a result of his hernia repair and/or scar.  He has 
stated that the pain manifests during physical actions such 
as stretching during exercise and extensive standing or 
walking.  The reported pain does not last for long periods of 
time, but subsides relatively quickly once he rests.  The 
veteran is claiming service connection for abdominal pain as 
a residual of his service-connected right inguinal hernia.  
He has not claimed service connection for a separate and 
distinct abdominal disorder.  In his October 2005 substantive 
appeal, he stated that the "two pending decisions are just 
one decision."

At a VA examination in December 2004, the veteran reported 
that he has some substernal discomfort, but had not 
experienced any pain since September 2004.  The examiner did 
not diagnose the veteran with an abdominal condition or 
disability, other than the already service-connected right 
inguinal hernia repair.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran has indicated that he experiences 
intermittent abdominal pain, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See 38 U.S.C.A. §  1110; 38 
C.F.R. §  3.303(a) (2007); see also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007).  

There is no competent medical evidence of record showing that 
the veteran has been diagnosed as having a disability 
manifested by abdominal pain (separate and apart for his 
already service-connected right inguinal hernia), and the 
veteran does not claim such.  Accordingly, the criteria for 
service connection have not been met and the claim is denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for abdominal pain is denied.  


REMAND 
 
Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In January 2005, the veteran was granted service connection 
for a scar, status post right inguinal hernia repair, and 
assigned a noncompensable rating.  The scar was noted on the 
veteran's VA examination in December 2004; however, it was 
not thoroughly examined.  The veteran also maintains that he 
suffers from abdominal pain as a residual of his service-
connected right inguinal hernia and/or scar.  

To date, no medical examination has adequately assessed the 
scar and any other residuals of the right inguinal hernia.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 4.118 
(2007).  A medical examination is necessary to make a 
determination in this case.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is asked to identify and 
describe all residuals attributable to the 
veteran's right inguinal hernia repair, to 
include a discussion as to whether the 
hernia is recurrent, and, if so, whether 
it is readily reducible and well supported 
by a truss or belt.

The examiner should describe in detail the 
veteran's post-operative hernia scar, 
noting whether it is deep, i.e. associated 
with underlying soft tissue, or 
superficial, i.e. not associated with 
underlying soft tissue; unstable such that 
there is frequent loss of skin covering 
the scar; and/or is painful upon 
examination.  The size (width and length) 
of the scar should be measured.  The 
examiner should state whether the scar 
results in any limitation of motion or 
function.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


